                           UNITED STATES DISTRICT COURT
                    FOR TIIE EASTERN DISTRICT OF PENNSYLVAA'lA

~ITED STATES OF AMERICA,
EX REL. ANTHONY ROCK,                                        NO.: 15-cv-6464

               Plaintiff                             ...
                                                     ',


v.
                                                                                   FILED
SUPPORT OF MICROCOMPUTERS                                                          JUN 2 7 2019
AS SOCIATES, et al.,
                                                                                KATE BARKMAN, Clerk
                                                                              By             Dep. Clerk
                              Defendants.

                                   Jt.-      ORDER

        AND NOW, this      __;l1- day o f ~ - -                         _, 2019, following the

United States filing of a Notice of Intervention for Purposes of Settlement, it is ORDERED that

the Clerk of the Court shall unseal only the following documents:

               1.     The United States' Notice of Intervention for Purposes of Settlement;

              2.      The relator's complaint;

              3.      This Order; and

              4.      All documents filed after the filing of the United States' Notice of

                      Intervention.

       All other papers or Orders on file in these matters as of the date of this Order shall remain

under seal.

                                             BY THE COURT:




                                             PTRESEB.TUCKER
                                             Judge, United States District Court
